Simmons, C. J.
Where upon the hearing for an application for injunction the issues made by the pleadings embrace mixed questions of law and fact, and the evidence submitted is closely conflicting, involving complicated and intricate matters of account between a corporation and complaining stockholders, the discretion of the trial judge in granting or refusing an injunction will not be controlled; and particularly is this true where the judge, in refusing an injunction, requires from the corporation a bond which is adequate for the protection of- those stockholders who are before the court as complainants.

Judgment affirmed.


All the Justices concurring.

Petition for injunction, etc. Before Judge Lumpkin. Fulton county. May 1, 1897.
King & Spalding, W N. Gray don, Rosser & Carter, Lumpkin & Burnett, J. P. Shannon and W. P. Calhoun, for plaintiffs.
Hoke Smith & H C. Peeples and Candler & Thomson, contra.